Citation Nr: 1010784	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  05-36 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for Dupuytren's 
contracture of the left palm, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1968 to September 
1975 and from August 1981 to August 1983.  He had additional 
unverified periods of reserve service in the Army National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) which continued a non compensable evaluation for 
Dupuytren's contracture of the left palm.

By way of history, the Board notes that this case was 
originally before the Board in March 2008 when it was 
remanded for additional evidentiary development.  After the 
case was returned to the RO, a December 2009 rating decision 
afforded a 10 percent rating for Dupuytren's contracture of 
the left palm, effective October 15, 2001, the date of his 
claim.  As the 10 percent rating is not a full grant of 
benefits under the Diagnostic Code, the issue is still on 
appeal and has been rephrased on the title page of this 
decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In this case, the Board notes that a recent VA Form 646 is 
not of record.  However, a review of the record shows that in 
February 2010, the Appeals Management Center asked the 
Veteran's representative, Texas Veterans Commission, to 
submit a VA Form 646.  No response was received.  In 
addition, the Veteran was contacted in January 2010, but did 
not answer his phone.  Given the foregoing procedural 
development, the Board finds that no additional action in 
this regard is needed. 


FINDING OF FACT

The Veteran's Dupuytren's contracture of the left palm is 
manifested by pain, tenderness and swelling.  There is no 
evidence of favorable or unfavorable ankylosis of two digits 
of the left hand.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
Dupuytren's contracture of the left palm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a Diagnostic Codes 5216-5320, 5299-5223 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis 

By history, it is noted that the Veteran's Dupuytren's 
contracture of the left palm was originally rated under 
Diagnostic Code 5230.  Diagnostic Code 5230 provides a 
noncompensable disability rating for any limitation of motion 
of the ring or little finger.  No compensable evaluation may 
be assigned under that Code.  

In the December 2009 rating decision, the Veteran's 
disability was rated under Diagnostic Codes 5299-5223.  The 
hyphenated diagnostic code in this case indicates that the 
unlisted Dupuytren's contracture (5299) is the service-
connected disorder and that favorable ankylosis of multiple 
digits, rated under Diagnostic Code 5223 is a residual 
condition.  During the pendency of this appeal, VA revised 
the criteria for diagnosing and evaluating the hand, 
effective August 26, 2002, see 67 Fed. Reg. 48784 (July 26, 
2002).  When a new regulation is issued while a claim is 
pending before VA, unless clearly specified otherwise, VA 
must apply the new provision to the claim from the effective 
date of the change as long as the application would not 
produce retroactive effects.  See VAOPGCPREC 7-03; 69 Fed. 
Reg. 25179.  The amended version may only be applied as of 
its effective date and, before that time, only the former 
version of the regulation may be applied.  See VAOPGCPREC 3- 
00; 65 Fed. Reg. 33422; see also Kuzma, 341 F.3d 1327.

Prior to August 26, 2002, Diagnostic Code 5223 provided that 
an evaluation of 10 percent was warranted for favorable 
ankylosis of the middle finger and ring finger or the ring 
and little finger for either the major hand or the minor 
hand.  38 C.F.R. § 4.71a (2002).  The rating criteria under 
former Diagnostic Code 5223 applied to favorable ankylosis or 
to limited motion which permitted flexion of the finger tips 
to within 2 inches (5.1 cm.) of the transverse fold of the 
palm of the hand.  Limitation of motion of less than 1 inch 
(2.5 cm.) was not considered disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5223 (2002).  A 20 percent 
rating was afforded for favorable ankylosis of the index and 
middle or ring finger or limited flexion of the tips to 
within two inches (5.1 cm) of the transverse fold of the 
palm.

Under the revised regulations for Diagnostic Code 5223, 
favorable ankylosis of the long and ring fingers or the ring 
and little fingers of either the major hand or the minor hand 
warrants a 10 percent rating.  Favorable ankylosis of the 
index and long fingers, index and ring fingers, or the index 
and little fingers of either the major hand or the minor hand 
warrants a 20 percent rating.  Favorable ankylosis of the 
thumb and any finger of the major hand warrants a 30 percent 
rating and the minor hand warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5223 (2009).  The evidence of 
record shows that the Veteran is left handed.  Therefore, for 
rating purposes, his left hand is considered his major or 
dominant extremity. 
See 38 C.F.R. § 4.69 (2009).

In February 2002, the Veteran was afforded a VA examination.  
The VA examiner noted Dupuytren's contracture in the left 
palm of the left little finger and somewhat in the left ring 
finger.  The Veteran's ability to grasp on the left hand was 
somewhat limited.  His ability to manipulate against 
resistance was within normal limits.  The examiner also noted 
a possible contracture at the metacarpophalangeal (MCP) joint 
of the fifth finger.  

May 2002 treatment records note discomfort in the Veteran's 
left wrist and occasional tingling and numbness in the 
fingers of the left hand.  An August 2002 progress note shows 
a slight synovial thickening in the fourth proximal 
interphalangeal joints (PIP) of the left hand.

The Veteran underwent surgery for his Dupuytren's contracture 
release in February 2004.  At a consultation after surgery in 
May 2004, the Veteran reported a slight increase in pain in 
the left little finger, where the surgery took place.  He 
denied recent episodes of swelling in the knuckles, wrist or 
other joints.  The examiner noted the left little finger had 
diffuse swelling with minimal localized tenderness.  He also 
reported a postoperative scar on the palmar area with minimal 
localized tenderness.  

September 2004 treatment records document wrist and MCP were 
positive for minimal synovitis with localized tenderness.  In 
December 2005, no swelling of the MCP was noted.  Treatment 
records dated in 2005 show mild synovitis and tenderness of 
the metacarpophalangeal (MCP) with slightly decreased 
handgrip.  

An examiner in August 2007 noted that the Veteran stays 
active despite migratory pain in his hand.  Treatment records 
dated in March 2008 note the Veteran's wrist and MCP were 
positive for slight localized tenderness and minimal 
swelling.  His handgrip was slightly decreased.  June 2008 
treatment records show the Veteran's handgrip was normal.  
Treatment records dated in February 2009 show no synovitis of 
the MCP or wrists.  There was minimal localized tenderness.  

The Veteran received a VA examination in May 2009.  The 
examiner had the opportunity to review the Veteran's case 
file.  The Veteran was taking hydroxychloroquine and 
naproxen.  The examiner noted fair muscle strength in the 
left hand, with normal dexterity.  However, he reported 
decreased stamina.  The Veteran works as an attorney and 
requires breaks from typing due to his hand, but has not 
missed work due to his condition.  The examiner also noted 
that he is self sufficient with activities of his daily life.  
The Veteran experiences flare-ups of his left hand upon 
typing, writing and holding objects.  The Veteran has not had 
any permanent incapacitating episodes in the last year.  He 
had zero degrees of flexion when the fingers were fully 
extended and his thumb pad faced the finger pads.  The wrist 
had dorsiflexion 20 to 30 degrees, MCP flexion to 30 degrees 
and proximal interphalangeal joint flexion to 30 degrees.  
The Veteran had range of motion for the fourth and fifth 
digits at the MCP joints of 90 degrees, proximal 
interphalangeal joints to 90 degrees and distal 
interphalangeal joint to 90 degrees.  The examiner reported 
no gaps between any of the fingers of the left hand.  The 
Veteran had no additional limitation with repeated use and no 
change in range of motion.  The examiner noted no ankylosis 
or amputation and noted that the fourth and fifth finger are 
not comparable to ankylosis.  The examiner also noted that 
the Veteran had a well-healed, linear surgical scar in the 
extreme medial aspect of the left hand, corresponding to the 
fifth digits.  The scar was non-tender, superficial and 
stable.  The scar had three limbs each measuring 1.5 inches.  

October 2009 records show that the Veteran's hands had 
symptoms of joint aches, swelling and stiffness.  

In the case at hand, the RO has evaluated the Veteran's 
disability by analogy as 10 percent disabling under 
Diagnostic Code 5223 for favorable ankylosis of two digits of 
one hand.  Under this Code, this is the maximum rating for 
favorable ankylosis of the ring and little fingers.  A review 
of the record shows that no more than a 10 percent rating is 
warranted.  There are no medical finding that the Veteran has 
ankylosis in either the little or ring finger on his left 
hand.  While the current disability includes limitation of 
motion and dexterity that may cause disability that 
approximates a 10 percent evaluation as favorable ankylosis 
under Diagnostic Code 5223, there is no evidence to warrant a 
higher evaluation under this Code.  The evidence does not 
show ankylosis with regard to any of the other digits of the 
left hand.  Moreover, unfavorable ankylosis of multiple 
digits of the left hand has not been demonstrated, therefore 
Diagnostic Codes 5216-5219 are not for application.

There is also no evidence of unfavorable ankylosis or 
limitation of the left thumb, thus Diagnostic Codes 5224 and 
5228 are not for application.  The Veteran is already 
receiving a 10 percent rating and therefore, Diagnostic Code 
5229 would not afford the Veteran a higher rating.  As 
mentioned above, Diagnostic Code 5230 does not have any 
compensable ratings and would not afford the Veteran an 
increased rating.  

The Board has also considered whether the Veteran could be 
assigned a separate evaluation based on the scar on the fifth 
digit of the left hand.  The medical evidence shows that the 
scar is well-healed, non tender, superficial and stable.  As 
such, the Board finds that a preponderance of the evidence is 
against a finding that a separate compensable evaluation for 
a scar on the left fifth digit is warranted.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7803 - 7805 (2009); see also Esteban 
v. Brown, 6 Vet. App. 259, 261 (2005).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In this regard, the Board has 
considered the Veteran's subjective complaints of pain, as 
reported at his VA examinations and in his treatment records.  
The Board finds that the Veteran's subjective complaints of 
pain have already been accounted for in his 10 percent 
rating.  Therefore, the Veteran is not entitled to an 
increased rating for Dupuytren's contracture of the left 
palm. 

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's Dupuytren's contracture of the 
left palm reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extraschedular basis.  See 38 C.F.R. § 3.321.  The 
Veteran's Dupuytren's contracture of the left palm has not 
required any absences from work, no frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Therefore, the Board has determined that the criteria for a 
rating in excess of 10 percent for the service-connected 
Dupuytren's contracture of the left palm have not been met.  
The preponderance of the evidence is against an increased 
rating, thus, the benefit of the doubt rule is not for 
application.  

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

With regard to the Veteran's increased rating claim, Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran several VA 
examinations with respect to the severity of his Dupuytren's 
contracture of the left palm.  The examination reports are 
adequate for rating purposes.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file.  Therefore, VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an increased rating for Dupuytren's 
contracture of the left palm, currently evaluated as 10 
percent disabling, is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


